Citation Nr: 1545325	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for loss of right testicle due to epididymitis.

3.  Entitlement to an initial, compensable rating for left ear hearing loss.  

4.  Entitlement to an effective date prior to January 28, 2010, for the award of service connection for left ear hearing loss.

5.  Entitlement to an effective date prior to January 28, 2010, for the award of service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2010 rating decision, the RO continued its denial of service connection for left ear hearing loss and tinnitus, based on the failure to submit new and material evidence.  The RO denied service connection for right ear hearing loss.  [At the Board hearing, the issue was characterized as whether new and material evidence had been received to reopen a claim for service connection for right ear hearing loss.  Further review of the record shows that the 1957 rating decision only denied service connection for hearing loss with respect to the left ear.  Thus, the Veteran's current claim seeking service connection for hearing loss of the right ear is an original claim].  

In March 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, as to the issues of service connection for bilateral hearing loss and tinnitus.  The Veteran also provided testimony as to why he believed an earlier effective date would be warranted for his claims based on clear and unmistakable error, though he had not been service-connected for either left ear hearing loss or tinnitus at that time.  

In a January 2014 rating decision, the RO denied service connection for loss of right testicle due to epididymitis.  

In an April 2014 rating decision, the RO granted service connection for left ear hearing loss, with an initial, noncompensable disability rating, effective January 28, 2010.  The RO also granted service connection for left ear tinnitus, with a 10 percent disability rating, effective January 1, 2010.  

In an August 2014 rating decision, the RO found clear and unmistakable error in the January 1, 2010 effective date assigned for service connection of left ear tinnitus, and established an effective date of January 28, 2010.

In June 2014, the Veteran filed a notice of disagreement with his left ear hearing loss rating and requested an earlier effective date for the grant of service connection for left ear hearing loss and tinnitus.  

Also, in July 2015, the Veteran testified during a hearing, as to the issues stated on the cover sheet of this decision, before the undersigned Veterans Law Judge in Washington, DC.  Transcripts of those hearings are of record.  

The Veteran did not file a timely substantive appeal as to the April 2014 statement of the case, regarding his claim of entitlement to service connection for right ear hearing loss, and thus did not perfect his appeal of the issue.  However, VA has continued to adjudicate the issue, to include taking testimony on that issue at the Board hearing.  The Board will accept the claim as being properly before the Board.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right ear hearing loss, an increased rating for left ear hearing loss, and earlier effective dates for service connection for left ear hearing loss and left ear tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is medical opinion evidence in favor and against the material issue of whether the Veteran's post-service loss of right testicle is etiologically related to documented bouts of epididymitis during service; the evidence is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for loss of right testicle due to epididymitis have been met.  38 U.S.C.A §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant service connection for loss of right testicle due to epididymitis is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that he underwent surgical removal of his right testicle due to recurrent epididymitis contracted during service.  At the Board hearing, the Veteran testified that after his discharge from service in June 1956, he suffered from another bout of epididymitis in December 1956.  The September 1957 VA examination report shows that the Veteran reported on his in-service history of recurrent bouts of epididymitis, and he reported that since separation from service, he had suffered three additional bouts of epididymitis.  

In a July 2013 VA opinion, the examiner (Dr. J.D.) found that the Veteran's loss of the right testicle was not due to the in-service epididymitis.  The examiner noted that he reviewed the claims file, history, physical examination results, and a standard medical textbook.  The examiner observed that the Veteran had status post right orchiectomy due to torsion of the right testis in 1969 about 13 years after leaving service.  The examiner noted that the Veteran had episodes of epididymitis which were treated and resolved.  The examiner maintained that he could not find any documented evidence of a chronic condition of the right testis during service or in the civilian record immediately after the Veteran leaving service. The examiner explained that torsion of the testis and epididymitis were two different pathologies.  Therefore, it was the examiner's opinion that the Veteran's current condition of status post right orchiectomy or its aggravation was not due to epididymitis in service.

In a March 2014 opinion, Dr. C.M., a private urologist, reported that the Veteran was his patient and that he had reviewed the Veteran's "very detailed medical records."  Dr. C.M. noted that the Veteran had had symptomatic genitourinary issues since his military service days which led to a "left orchiectomy upon discharge."  Dr. C.M. opined that it was highly likely that the Veteran suffered from chronic recurrent epididymitis and/or intermittent torsion leading to testicular torsion which necessitated his surgery.  Dr. C.M. indicated that the Veteran's symptoms were all gone after his surgery.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, while the July 2013 VA opinion is against the claim, the rationale is based in part on the VA examiner not finding any documented evidence of a chronic condition of the right testis in the civilian record immediately after the Veteran leaving service.  As noted above, however, the September 1957 VA examination report shows the Veteran reported a history of another three episodes of epididymitis after service.  This statement is contemporaneous to the Veteran's service and given its close proximity to service, tends to be highly probative of the Veteran's state of physical condition at that time.  While Dr. C.M.'s opinion is in favor of the claim, he erroneously notes that the Veteran underwent the orchiectomy "upon discharge."  Dr. C.M., however, acknowledges and considers the Veteran's report of continued genitourinary issues after his discharge from service.  It is also significant that the July 2013 VA examination report does not reflect continued genitourinary issues after the surgical removal of the right testicle, and Dr. C.M. confirmed that the Veteran's symptoms resolved after his surgery which tends to suggest a causal connection between the Veteran's genitourinary issues in service and after service and the orchiectomy.  The VA examiner also explained that torsion of the testis and epididymitis were two different pathologies.  Dr. C.M. with the credentials of a urologist, however, is presumed to have knowledge of the nature of torsion of the testis and epididymitis; he ultimately differed in his opinion on the likelihood of a connection between the two conditions. 

Given all of the foregoing, the Board finds that the evidence is at least in relative equipoise on the material issue of whether the Veteran's post-service loss of right testicle is etiologically related to documented bouts of epididymitis during service. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, reasonable doubt is resolved in favor of the Veteran in this instance.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing that when the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant). 
Accordingly, the Board finds that service connection for loss of right testicle due to epididymitis is warranted.


ORDER

Service connection for loss of right testicle due to epididymitis is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for the claimed disorders, including his ENT Dr. Z., from whom he has reported receiving treatment during his July 2015 Board hearing.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Hearing Loss Claims

The Veteran contends that he developed right ear hearing loss from in-service noise exposure, to include from firing rifles and combat readiness.  (March 2012 DRO hearing; July 2015 Board hearing).

During active service, service treatment records document complaints of hearing loss and tinnitus. (September 1954 service treatment record).  The Veteran's June 1953 enlistment examination shows that the Veteran underwent whispered and spoken voice tests, which were normal.  The April 1956 separation examination documented a finding that the Veteran's eardrum was "retarded," and that he was hard of hearing of the left ear - there was no diagnosis regarding the right ear.  The audiometric findings showed that the right ear had normal hearing for VA purposes, under 38 C.F.R. § 3.385, even after the findings were converted from ASA units to ISO units.

Following service, a September 1957 VA examination documented a diagnosis as to only the left ear, with impaired hearing in high frequencies only of the left ear.  These audiometric findings also showed normal right ear hearing for VA purposes, under 38 C.F.R. § 3.385, even after the findings were converted from ASA units to ISO units.

In a March 2010 letter, Dr. J.Z. opined that it is more likely than not that the Veteran's hearing loss "is due to his military-related, intense noise exposure."  The opinion rendered, however, does not account for the above noted audiometric findings.  The Veteran underwent a VA audio examination in April 2013.  However, that VA examiner indicated that he was unable to make an etiological determination as to the right ear hearing loss without resorting to speculation, noting that the Veteran had cerumen in his right ear and that the claims file was not provided for review.  The Board finds that an adequate VA medical opinion, to include consideration of the claims file, is necessary to make a determination as to the etiology of the Veteran's right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In regards to the claim for an initial, compensable rating for left ear hearing loss, the Board has found that further development of the claim for service connection for right ear hearing loss is warranted.  However, an award of service connection for the right ear would warrant evaluation of bilateral hearing loss and, possibly, assignment of a compensable rating for hearing loss in both ears.  Thus, the Board is deferring consideration of the matter of a higher rating for left ear hearing loss, at this juncture, pending completion of the development being requested and resolution of the matter of service connection for right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Earlier Effective Date Claims

In a September 1957 rating decision, the RO denied service connection for tinnitus and left ear hearing loss and the RO notified the Veteran of the determination and of his appellate rights. The Veteran did not appeal. In January 2010, the Veteran filed an application to reopen his claim of service connection for hearing loss and tinnitus.  The RO granted service connection for left ear hearing loss and left ear tinnitus in an April 2014 rating decision, with a noncompensable disability rating (effective January 28, 2010) and 10 percent disability rating (effective January 1, 2010) respectively.  In an August 2014 rating decision, the RO established an effective date of January 28, 2010 for the tinnitus claim.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Here, in numerous statements and at hearings, the Veteran has alleged that the RO's September 1957 rating decision that denied his earlier claims was the product of clear and unmistakable error.  Thus, if VA determines that the September 1957 rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.  Each new theory of clear and unmistakable error is a separate and distinct matter, and the Board lacks jurisdiction over any theory of clear and unmistakable error that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 131 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  To date, the RO has not considered whether its unappealed September 1957 rating decision contained clear and unmistakable error.

The Veteran's challenge to the September 1957 rating decision is inextricably intertwined with his claims of entitlement to an earlier effective date for service connection for left ear hearing loss and tinnitus, because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris, supra.  A favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  Thus, the matter should be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).

Lastly, VBMS contains only page 2 of an October 21, 2014 statement of the case.  The entire document should be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should adjudicate whether there was CUE in the September 1957 rating decision that denied service connection for left ear hearing loss and left ear tinnitus, and issue a rating decision announcing its findings and decision.  

2.  VBMS contains only page 2 of an October 21, 2014 statement of the case.  The entire document should be associated with the file.  

3.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for the claimed disorders, including the one he reported during his July 2015 Board hearing:  ENT Dr. Z.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all record development, the Veteran should be afforded a VA audiological examination to evaluate the current severity of his bilateral hearing loss and to provide an etiological opinion on the right ear hearing loss.  The file must be made available to an appropriate medical professional and the examiner should note in the examination report that the file has been reviewed.  

Following a review of the file, the VA examiner should offer an opinion on the following:

a)  Is it at least as likely as not that any RIGHT ear hearing loss is related to the Veteran's active service, to include military noise exposure?  The examiner should specifically consider the Veteran's report of exposure to noise from rifle recoil and combat training, and the in-service audiometric findings (converted from ASA units to ISO units) and 1957 VA audiometric findings (converted from ASA units to ISO units).  If the examiner finds that the Veteran separated from service with normal hearing, then the examiner must explain (based on sound medical principles) the significance of such finding in regard to the likelihood that the current hearing loss is etiologically related to in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology, the service treatment records,
the results of his prior September 1957 and April 2013 VA examinations, and the March 2010 opinion of Dr. Z.  An explanation for any opinion offered should be provided.

5.  When all development has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


